Exhibit 10.3

FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

THIS AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as of
September 28, 2015, by and between PFENEX INC., a Delaware corporation
(“Borrower”), and WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”).

RECITALS

WHEREAS, Borrower is currently indebted to Bank pursuant to the terms and
conditions of that certain Amended and Restated Credit Agreement between
Borrower and Bank dated as of July 1, 2015, as amended from time to time
(“Credit Agreement”).

WHEREAS, Bank and Borrower have agreed to certain changes in the terms and
conditions set forth in the Credit Agreement and have agreed to amend the Credit
Agreement to reflect said changes.

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree that the Credit Agreement
shall be amended as follows:

1.           Section 6.1 (i) is hereby deleted in its entirety, and the
following substituted therefor:

“(i)         Any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934 and the rules of the Securities
Exchange Commission thereunder as in effect on the date hereof) is or shall
become the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5 under the
Securities Exchange Act of 1934), directly or indirectly, of 35% or more on a
fully diluted basis of the voting interests in Borrower’s capital stock.”

2.           Except as specifically provided herein, all terms and conditions of
the Credit Agreement remain in full force and effect, without waiver or
modification. All terms defined in the Credit Agreement shall have the same
meaning when used in this Amendment. This Amendment and the Credit Agreement
shall be read together, as one document.

3.           Borrower confirms that its representations and warranties contained
in the Credit Agreement are true and correct in all material respects on and as
of the date of the signing of this Amendment (except for any such representation
or warranty that is qualified by materiality or reference to a material adverse
effect, which such representation and warranty is true and correct in all
respects), with the same effect as though such representations and warranties
had been made on and as of such date (except to the extent such representations
and warranties specifically relate to an earlier date, in which case they are
true and correct in all material respects as of such earlier date, except for
any such representation or warranty that is qualified by materiality or
reference to a material adverse effect, which such representation and warranty
is true and correct in all respects as of such earlier date). Borrower reaffirms
its covenants under the Credit Agreement.

 

-1-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first written above.

 

PFENEX INC.    

WELLS FARGO BANK,

  NATIONAL ASSOCIATION

By:    /s/ Bertrand Liang     By:    /s/ Tyler Wilson  

BERTRAND LIANG,

CHIEF EXECUTIVE OFFICER

     

TYLER WILSON,

ASSISTANT VICE PRESIDENT

 

-2-